Citation Nr: 0401706	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  The veteran's hearing loss is not attributable to his 
period of active military service.

2.  The veteran's tinnitus is not attributable to his period 
of active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated by active 
military service; sensorineural hearing loss may not be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, during the pendency of the 
instant claim, VA promulgated final regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the October 2001 rating decision from which the current 
appeal originates.  In response to his notice of disagreement 
with the above rating decision, the veteran was provided with 
a statement of the case (SOC) in January 2003 which notified 
him of the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  The Board notes that the SOC provided the 
veteran with the text of the regulations implementing the 
VCAA.  

The Board also notes that in August 2000 the RO advised the 
veteran of what VA would do to retrieve records in 
furtherance of his claim.  In May 2001 the RO advised the 
veteran that his military records, including his service 
medical records (SMRs), may have been destroyed in a fire at 
the National Archives and Records Administration.  In that 
correspondence the RO identified evidence VA had been unable 
to obtain because of the fire, and specifically informed him 
of what evidence the veteran should provide, if available, 
including dates and location of treatment received while in 
service that would facilitate further records searches.  The 
veteran was also asked to provide other evidence such as 
statements from persons who knew him in service who have 
personal knowledge of any in-service disability, and any 
military and/or civilian treatment records, pharmacy records, 
and insurance or employment examination reports.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
correspondence of June 2001 the veteran informed the RO that, 
other than his discharge papers and his DD Form 214, copies 
of which he had already provided, he had no other papers from 
service.  

In order to facilitate the search for military unit records 
that might provide needed evidence, the veteran was asked in 
November 2001 to specify dates of treatment, within a three-
month range, while in service, and the name and number of the 
military unit to which he was assigned.  The veteran replied 
in December 2001, providing his unit identification, but he 
provided only the inclusive dates of his service in Germany.  
Without more specific information, the National Personnel 
Records Center (NPRC) was unable to locate any pertinent 
treatment records.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the August 2000 and May 2001 correspondence 
notified the veteran as to which evidence would need to be 
provided by him and which evidence would be retrieved by VA. 

With respect to VA's duty to assist the veteran, the Board 
notes that the RO made numerous efforts to obtain pertinent 
medical records from all relevant government sources, and 
obtained those which were available, which consisted of VA 
treatment records.  In this regard the Board notes that as 
late as January 2003, more than a year after the rating 
decision, the RO was still trying to obtain treatment records 
which may have been generated by an Army hospital in Germany.  
(The October 2001 rating decision informed the veteran that 
if records are located at a later date, the decision would be 
reconsidered.)  VA's ability to obtain service medical 
records of any kind has been stymied by the veteran's 
inability to provide information about in-service treatment 
with the specificity necessary to locate hospital treatment 
records or unit level "daily logs."

The record shows that the veteran requested that he be 
afforded a Travel Board hearing. The veteran was scheduled 
for a Travel Board hearing in July 2003, and was notified of 
the hearing by way of a letter dated in May 2003. The veteran 
notified the RO in May 2003 that he would be unable to attend 
a Travel Board, and requested that his file be forwarded for 
appeal to the Board.  

The record also reflects that the veteran was afforded a VA 
examination in October 2001 which addressed the etiology of 
his hearing loss and tinnitus.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Disability which is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown , 7 Vet. App. 439, 
448 (1995) (en banc).

Factual background

The veteran filed a claim for service connection for hearing 
loss claimed to have incurred in March 1953, which date marks 
the beginning of his military service.  

The report of a private audiologic evaluation conducted by a 
licensed hearing aid dealer in January 1999, shows the pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
xx
85
LEFT
60
60
60
xx
60

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and of 16 percent in the left ear.  
In a June 2000 statement by a Sandra Beinger, hand-written on 
letterhead from the Sears Hearing Aid Center where the test 
was conducted, she reported that, from the history taken as 
part of the January 1999 hearing exam, the probable cause of 
his hearing loss "leans toward" exposure to loud noises 
such as guns, machinery, etc.  In a September 2001 letter 
from Sears, Kathleen A. Kwallek, the licensed hearing aid 
dealer, noted that loud or repetitive noise has been a known 
factor contributing to hearing loss, and that the veteran 
believes that his loss of hearing is related to his military 
service.

The veteran was afforded a VA examination in October 2001, at 
which time he reported to the examiner that he had had 
problems hearing and understanding speech for about the 
previous 15 years (approximately the mid-1980s).  The record 
also shows the veteran told the examiner that he had been 
exposed to noise from firing rifles and Browning Automatic 
Rifles (BARs) in service, and had worked from 1954 to 1995 in 
a manufacturing plant making metal rain gutters.  The veteran 
told the examiner that no hearing protection was required 
either by the Army or the civilian employer.  

The report of the October 2001 VA examination of the veteran 
shows the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
75
75
LEFT
60
65
65
75
95

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and of 32 percent in the left ear.

The examiner found that the results of the comprehensive 
audiogram indicated a bilateral sensorineural hearing loss.  
Tympanograms and stapedial reflex tests were noted to be 
within normal limits in both ears. 

The examiner diagnosed the veteran with moderately-severe to 
profound bilateral sensorineural hearing loss with periodic 
bilateral tinnitus.  The examiner noted that it is possible 
that the veteran incurred some hearing loss while on active 
military duty, but the lack of any documentation of a hearing 
loss earlier than the January 1999 exam by the hearing aid 
dealer, the veteran's statements that symptoms of hearing 
loss did not appear until the 1980s, and the fact that the 
veteran had 40 years of post-service noise exposure, led the 
examiner to conclude that it was less than likely that the 
veteran incurred a significant hearing loss while on active 
duty.

During this examination, the veteran also told the examiner 
that he had experienced bilateral tinnitus since the mid-
1980s.  The examiner opined that the veteran's tinnitus was 
likely as not secondary to his impaired hearing.

The RO denied the veteran's claims in the rating decision of 
October 2001.  The veteran filed a notice of disagreement in 
November 2001.  The RO issued a SOC in January 2003, and the 
veteran timely appealed in March 2003.  In his appeal the 
veteran averred that his hearing loss was attributable 
primarily to extensive firing of the BAR in combat in WWII, 
and said he was not seen for hearing loss or tinnitus while 
in service because these complaints were minor compared to 
combat-wounded soldiers.

Analysis

Given the results of the October 2001 VA examination, it is 
evident that the veteran has a current hearing disability.  
38 C.F.R. § 3.385 (2003).  However, the only evidence of 
record supportive of the veteran's claim of an in-service 
injury or disease consists of the lay statements of the 
veteran himself.  (Statements by various examiners are based 
on the veteran's own recitation of the facts.)  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2003).  Medical diagnosis, by its 
very nature, requires specialized education, training, and 
experience.  Thus, lay statements cannot provide a competent 
medical diagnosis.  As the veteran is a layperson, his 
statements as to medical causation do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  

The Board also notes that, even if the veteran's lay 
statements could be used outside the context of medical 
causation, they are not credible.  As noted above, the 
veteran claims that his hearing loss is attributable 
primarily to extensive firing of the BAR in combat in WWII, 
and implied that the reason there are no in-service medical 
records relating to his hearing loss is because he was not 
seen for this while in service because these complaints were 
minor compared to combat-wounded soldiers requiring medical 
attention.  However, the record shows no military service 
prior to March 1951.  Also, it is evident from the record 
that the veteran was only 16 years of age at the time of 
cessation of hostilities in the European Theater of 
Operations of WWII.  The Board therefore concludes that the 
veteran was not exposed to the noise of extensive firing of 
the BAR in combat in WWII.  Moreover, other records show that 
the veteran did not experience the claimed problems until 
many years after service, even by his own account.  
Consequently, the Board does not find the factual premise on 
which the various examiners' statements were based to be 
accurate.  The veteran was assigned as a light infantryman, 
but experienced no combat noises during World War II.  Such 
assertion by him makes his self-reported history suspect, so 
much so that the Board finds that the evidence favorable to 
the veteran's claim to be of no evidentiary value.  This is 
so because it was based on an inaccurate factual premise.

The report of the VA medical examiner is clear that, while it 
is possible the veteran incurred some hearing loss while on 
active military duty, based on the available evidence, the 
examiner concluded that it is less than likely the veteran 
incurred a significant hearing loss while on active duty.  
Thus, in addition to the lack of evidence of an in-service 
incurrence or aggravation of an injury or disease, there is 
no medical evidence of a nexus between current disability and 
an in-service disease or injury.  

In deciding this claim the Board also takes into 
consideration its obligation to explain findings and to 
carefully consider the benefit-of-the-doubt standard in cases 
where records are presumed destroyed while in the possession 
of the government.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  Under the of benefit-of-the-doubt standard, when 
a veteran seeks benefits and the evidence is in relative 
equipoise, the law dictates that the doubt belongs to the 
veteran.  38 U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
There is no competent, credible evidence of an in-service 
injury or disease or of in-service aggravation of any pre-
service injury or disease.  Even if such an injury or 
aggravation could be established by evidence other than 
service records or the veteran's own statements, given the 
nearly half century without medical complaint, the Board 
determines that there is no evidence to suggest a connection 
between the veteran's current disability and anything in his 
military past.  Finally, the VA examiner concluded that it is 
less than likely the veteran incurred a significant hearing 
loss while on active duty.  The Board therefore determines 
that the preponderance of the evidence is against his claims, 
and the benefit-of-the-doubt standard is therefore 
inapplicable.  Thus, the Board is unable to identify a basis 
for granting service connection for hearing loss.  Gilbert, 
supra, at 57-58; 38 U.S.C.A. § 5107(b) (2002); 38 C.F.R. § 
3.102 (2003).

As for the claim that tinnitus is secondary to hearing loss, 
disability which is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2003).  While the VA examiner has 
determined that the veteran's tinnitus is likely as not 
secondary to his impaired hearing, since the Board has 
determined that it cannot grant service connection for 
hearing loss, by definition it cannot grant service 
connection for tinnitus on a secondary basis.  Id.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



